Citation Nr: 9929746	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  97-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to July 
1965.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a March 1996 rating 
decision from the St. Petersburg, Florida, Regional Office 
(RO), which denied service connection for an eye disorder.  
The veteran perfected a timely appeal to that decision.

In his Appeal to the Board (VA Form 9) received in October 
1996, the veteran requested a personal hearing before a RO 
hearing officer.  The veteran was scheduled for a personal 
hearing before a hearing officer at the RO in July 1997.  
However, in July 1997 the veteran notified the RO that he 
wished to cancel his personal hearing.

Contentions advanced by the veteran are to the effect that he 
is entitled to service connection for residuals of exposure 
to Agent Orange.  This issue is not, however, procedurally 
developed for appellate purposes, and is not properly before 
the Board at this time.  The matter is referred to the RO for 
any action deemed appropriate.


FINDING OF FACT

There is no competent medical evidence establishing the 
current presence of an eye disorder.


CONCLUSION OF LAW

The claim for entitlement to service connection for an eye 
disorder is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has met his initial obligation 
of submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet.App. at 81.  An allegation that a disorder 
should be service connected is not sufficient; the veteran 
must submit evidence in support of a claim that would justify 
a belief by a fair and impartial individual that the claim is 
plausible.  See 38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet.App. 498, 506 
(1995);  see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  This means that there must be evidence of disease 
or injury during service, a current disability, and a link 
between the two.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza at 504.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease in line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The veteran is asserting that while serving aboard the U.S.S. 
Moale, he fell and hit his head.  He was treated at sickbay 
and had to wear a patch over his eye for 60 days.

The records furnished by the appropriate service department 
include the service entrance examination.  That examination 
showed a 2 inch scar on the left outer eye.  Uncorrected 
distant vision was 20/20, bilaterally.  The available service 
medical records do not show complaints or findings of any eye 
pathology, to include trauma.  The separation examination 
showed a 2 inch scar on the left outer eye.  The eyes were 
clinically evaluated as normal.  Uncorrected distant vision 
was 20/20 bilaterally.  There are no treatment records from 
the U.S.S. Moale

The veteran received treatment at VA and private facilities 
for various disorders from 1970 to 1997.  These records 
contain no complaint or finding relative to an eye disorder 
or inservice trauma.

A VA general medical examination was conducted in June 1997.  
The examination showed that the eyes were round, regular, 
equal and reactive to light and accommodation.  The 
extraocular movements were intact and that field of vision 
was normal.  It was reported that the veteran did not wear 
corrective lenses.  There was no evidence of retinopathy.  
There were no findings of any eye pathology.

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1993).  Lay assertions of medical 
causation, or substantiating a current diagnosis, cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  Id.  
While the veteran is competent to describe eye symptoms, a 
diagnosis and an analysis of the etiology regarding such 
complaints requires competent medical evidence and cannot be 
evidenced by the veteran's lay testimony.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992);  See also Gregory v. 
Brown, 8 Vet.App. 563 (1996).

In this case, the Board is satisfied that the veteran did 
sustain an injury during service which required an eye patch.  
However, this fact, in and of itself, is insufficient to 
establish service connection.  The medical evidence must show 
the presence of a current eye disability which is related to 
service.  In this regard, the veteran has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record which shows that the veteran currently has 
an eye disorder.  Consequently, in the absence of any 
competent evidence of a current disability (a medical 
diagnosis) or a nexus to service, the claim is not well 
grounded and must be denied. 

Further, the Board views the information provided in the 
statement of the case, supplemental statement of the case, 
and other correspondence from the RO sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for an eye disorder. 


ORDER

The claim for entitlement to service connection for an eye 
disorder is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

